Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 1 of 25

United States Courts
ern District of Texas
South FILED

IN THE UNITED STATES BANKRUPTCY COURT OCT 1 5 2018
FOR THE SOUTHERN DISTRICT OF TEXAS ae

HOUSTON DIVISION r
‘David J. Bradley, Clerk of Court
IN RE: §
§
H.C. JEFFRIES TOWER § CASE NO. 17-35027-H5-11
COMPANY, INC. § (Chapter 11)
Debtor §
§
FORD STEEL, LLC. § CASE NO. 17-35028
Debtor § (Chapter 11)
§ JUDGE RODRIGUEZ
§
§ JOINTLY ADMINISTERED UNDER
§ CASE NO. 17-35027-H5-11

 

Debtor Ford Steel, LLC’s Fourth Amended Plan of Reorganization

 

FORD STEEL, LLC, Debtor herein, files this Fourth Amended Plan of Reorganization.

Table of Contents
Topic | ~ Page
Defimitions........seeeessssesescessescenceaseccoeseresseseaesacsaesaeseeaseaseaseaeaesaeseseecacossaecesseeseeaeseesasseesecesaaseesetsases 2
Classes of Creditors and Specific Treatment of Claims sosesenaseenanncncansecsnanesessnesenssnecsanessnnanensaninses 5
- Specification of All Claims Impaired and Not Impaired under the Plan... eeseseeeseeseeeeeees 13
Modification Of Plan... ee escssssessscessscsessscosecseeesaccessessssacsaesessessessesessaessesesssesnesssesseesssoreaseesaneas 13
Means for Implementing and Effectuating the Plan ......... ts tcsssesseccseeeseeeeseeccsceneseeeeseesaseeteeseeeeas 14
Reservation Of Rights...........:ccssssssscsscsssesssssecsecsncsecsecseesseseeesessseeseeeecsanssasaeeseesasesssessaeeaeecsesaseaeeuseas 14
Rejection of Executory Contracts ........sssccsscsecscseosesccseesesescesesencescessesoeeseeecesaesneseneeceaeneeesenoesareanens 14
Bar Dates for Filing Proofs of Claiim........cccsssssscssssssssssssessresseseecsncssesecessesecaseseesarsesssnssesusenssasons 15

Plan of Reorganization - Ford Steel Page 1
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 2 of 25

Transfer of Claims ........ccsscesetcssecescessescecesssssseosseseecsessessusesssssassessesousessasascssseessessesnsestestesestonsvess 16
Specific Consideration in Voting... cesscssecsscscesssessssssssessscessevsrossesrsneerscsessessessesesseseeseesesntenes 16
Effect of Comfirmation.........cccsesesesssesescsseeseessees bevsessueceetecseossssssaassassacsassessossssoesatusceesssonsocesenaeves 17
Jurisdiction of the Coutt....n:nmnsmnnnmnnennsnnnnnnvie seseessssssssececcessusensseeeeeesnenseeees 18
Miscellaneous PLOVISIONS....sseseesceceeesseseseeeeree sesseneseucecenesssesasaeseseseeeesenessesssceesasseeeseasasaceseerassrssuenens 19
Interim Operations ........ceccsssesecscessescsesessneseesaceacsecesoesscessesasenecsesseessecaesesessecaessaesseessossseessesseseassaeeas 20
I.
Definitions

The following terms, when used in the Plan, shall unless the context otherwise requires,
have the following meanings, respectively:

1. "Allowed Amount" shall mean the dollar amount of a claim approved and allowed
by final order of the Bankruptcy Court or through the filing of a proof of claim which has not been
disallowed by the Bankruptcy Court.

2. "Bankruptcy Code" is the Bankruptcy Code of 1978 as contained in Title 11 U.S.C.
Section 101 et seq. and amendments thereto.

3. "Bar Date" is the deadline previously established by the court, after which any
proof of claim filed will have no effect on this Plan and no right to participate with other creditors
under the Plan. Pursuant to the Notice of Meeting of Creditors promulgated by the Court, the bar
date occurs 90 days after the first date set for the meeting of creditors. In the instant case, the
meeting of creditors in the Chapter 11 Proceeding was held on October 26, 2017, and the bar date

is January 24, 2018 for creditors and April 2, 2018 for governmental entities.

Plan of Reorganization - Ford Steel Page 2
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 3 of 25

4, "Claim" shall mean a right to payment from the Debtor’s Estate, which is evidenced
by atimely filed Proof of Claim which is allowed by the Court, or ifa Proof of Claim is not filed by
the creditor, a right which otherwise appears in the Debtors’ bankruptcy schedules and (i) is not

‘listed as disputed, contingent or unliquidated, (ii) has not been resolved by Final Order of the Court
in this reorganization case or, (iii) which has been otherwise satisfied.

5. "Class" shall mean any class into which Claims are classified pursuant to Section II.

6. "Confirmation" shall mean the entry by the Bankruptcy Court of an order
confirming the plan in accordance with Chapter 11 provisions of the Bankruptcy Code.

7. "Confirmation Date" shall mean the date set by the Court pursuant to §1128 of the
Bankruptcy Code for hearing on confirming the Plan on which the Court determines that the Plan
meets the requirements of Chapter 11 of the Bankruptcy Code and is entitled to confirmation.

8. “Consummation” shall mean the date upon ‘which the Debtor makes its first
payment to creditor(s) under a confirmed plan.

9. "Creditors" shall mean all creditors of the Debtors holding claims for debts,
liabilities, demands or claims of any character whatsoever, as defined in §101(4) of the
Bankruptcy Code.

10. "Creditors Committee" shall mean that Creditors Committee appointed by order of
the Court, the members thereof and any successor members. In the instant proceeding, the U.S.
Trustee’s office determined that it was unable to form a Creditors Committee.

11. "Court" shall mean the United States Bankruptcy Court for the Southern District of
Texas, Houston Division, presiding over the reorganization case, or, if necessary, the United States
District Court for said District and Division having original jurisdiction over the reorganization

7

Plan of Reorganization - Ford Steel Page 3
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 4 of 25

case.

12. "Debtor" shall mean Ford Steel, LLC.

13. "Disbursing Agent" shall mean Herbert C. Jeffries.

14. “Disclosure Statement” shall mean the Debtor’s Disclosure Statement.

15. "Discharge" shall mean that completion of the Plan is intended to, will, and does
fully discharge the Debtor as provided in Section 1141(d) of the Bankruptcy Code and the Plan
does not provide for exceptions to discharge under 1141(d)(3), except as to any post-petition
claims. The Debtor shall not receive a discharge as it is a corporation.

16. "Effective Date" shall mean the thirtieth day following the date of the order
confirming the plan, if no notice of appeal is timely filed, or if a notice of appeal is filed, during
which time no motion for stay pending appeal is granted or supersedeas bond is approved and
filed; but, in the event a stay is granted or supersedeas bond is approved and filed, then it shall be
the date on which the order confirming plan is a final order.

17. "Final Decree" shall mean the order of the Court entered after all payments and
distributions of monies called for under the Plan have been made (i) discharging the Trustee, if
any, and canceling his bond, (ii) making provision by way of injunction or otherwise as may be
equitable, and (iii) closing the reorganization case.

18. "Final Order" shall mean an order of the Court which, not having been reversed,
modified or amended and not being stayed, and the time to appeal from which or to seek review or
rehearing of which having expired, has become conclusive of all matters adjudicated thereby and
is in full force and effect.

19. "Lien" shall mean mortgage, pledge, judgment lien, security interest, charging

Plan of Reorganization - Ford Steel Page 4
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 5 of 25

order, or other charge or encumbrance on property which is effective under applicable law as of the
date of the commencement of the reorganization case.

20. "Plan" shall mean this Plan of Reorganization in its present form or as it may be
amended, modified or supplemented.

21. “Pro Rata Share" shall mean the amount which is the result of multiplying the
monies available for distribution to a named class of creditors by that fraction in which the
numerator is the allowed amount of a particular claim in the named class and the denominator is the

total of the amounts of all the claims in the named class.

22. “Reorganized Debtor” shall mean the new company created on the effective date of
the Plan.
23. "Secured Claim" shall mean the claim of any creditor secured by liens on property,

which liens are valid, perfected, and enforceable under applicable law, and are not subject to
avoidance under the Bankruptcy Code or other applicable non-bankruptcy law, and are duly
established in this case, to the extent of the value of the security, as determined in accordance with
§506 of the Bankruptcy Code.

24. “Unsecured Claims" shall mean all business claimants or other claimants of any
nature, holding claims for unsecured debts, liabilities, demands or claims of any character
whatsoever.

25. “Unsecured Creditor" shall mean the holder of an unsecured claim.

I.
Classes of Creditors
and Specific Treatment of Claims

The Plan of Reorganization proposes the continuation of the Debtor’s business utilizing the

Plan of Reorganization - Ford Steel Page 5
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 6 of 25

profits to fund the plan over a 5 to 10 year period.

The Debtor's Plan of Reorganization will provide for classification of creditors in
accordance with the United States Bankruptcy Code.

Class 1- Administrative Expenses - Legal Fees. Class 1 is unimpaired. Class 1 are
administrative claims entitled to priority by Section 507(a)(2) of the Bankruptcy Code and will
consist of fees and expenses incurred by the Court appointed Counsel and North American
Galvanizing Company, LLC., d/b/a AZZ Galvanizing - Houston West (“AZZ Galvanizing”).
These fees and claims are incurred prior to the effective date of the Plan, as the same are finally
approved and allowed by final order of the Court, and any other expenses incurred during the
course of the Chapter 11 proceeding that have not yet been paid. The members of this class are
Cooper & Scully, PC, Counsel for the Debtor and AZZ Galvanizing.

Pursuant to 11 U.S.C. §503(b)(1)(D), the Internal Revenue Service is not required to file an
application for the allowance of administrative tax expenses.

All claims in this class shall be paid in cash and in full in such amounts as may be allowed
and approved by the Court on the effective date or after such claims are finally allowed, whichever
is later, by the Debtor to the extent of available funds, or such claims may be paid in accordance
with any agreement or waiver. In either event, claims in this class shall be paid in full within the
one (1) year period of the initial plan. The anticipated total expenses to be paid in this class to
Counsel should not exceed $75,000 to $100,000.00.

AZZ, Galvanizing shall be paid the sum of $35,106.47 on the effective date of the Plan.

Class 2 - The United States Trustee. Class 2 is unimpaired and consists of the

post-confirmation claim of the office of the United States Trustee for its fees from the date of

Plan of Reorganization - Ford Steel Page 6
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 7 of 25

confirmation until the Chapter 11 file is closed by the Bankruptcy Clerk. These fees are based on
the amount of disbursements made by the Debtor and are paid on a quarterly basis. The
reorganized Debtor shall be responsible for timely payment of the United States Trustee quarterly
fees incurred pursuant to 28 U.S.C. §1930(a)(6). Any fees due as of the date of confirmation of
the plan will be paid in full on the effective date of the plan. After confirmation, the reorganized
Debtor shall pay United States Trustee quarterly fees as they accrue until this case is closed by the
Court. The Debtor shall file with the Court and serve on the United States Trustee a quarterly
financial report for each quarter (or portion thereof) that the case remains open in a format
prescribed by the United States Trustee.

All pre-confirmation quarterly fees shall be paid by the effective date of the Plan.

Class 3A - Priority Claim of the Internal Revenue Service. Class 3A is impaired and
consists of the priority claim of the Internal Revenue Service in the amount of $281,071.23 with
interest at the rate of 5%. This claim will be paid in equal monthly installments of $7,639.58 over
a five year period’. - The first payment shall be made on the 15" day of the first full month of the
first full quarter following the effective date of the plan and continue until paid in full. The first
payment is estimated to be on January 15, 2019.

If the reorganized debtor defaults on the plan payments due to the IRS, the outstanding
balance is immediately due and payable. Payments shall be for the entire amount owed to the IRS
under the plan. The IRS may collect these unpaid tax liabilities through the administrative
collection provisions Title 26 of the Internal Revenue Code.

Class 4A - Secured Claim of the Texas Workforce Commission. Class 4A is impaired

 

1 The five year period begins on the filing date although the payments do not begin until after the effective date. This payment amount is presuming payments begin in January of
2019. Ifthe actual payments begin after January of 2019, the amount of the payments will be adjusted upwards to ensure that all payments in this Class are made within 5 years of the
filing date.

Plan of Reorganization - Ford Steel Page 7
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 8 of 25

and consists of the secured claim of the Texas Workforce Commission in the total amount of
$8,196.82 with interest at the rate of 5.5%. This claim will be paid in equal quarterly installments
of $2,257.72 over a one year period. Upon confirmation, Counsel for the Texas Workforce
Commission shall calculate and inform the Debtor of the exact amount of the payments. The first
payment shall be made on the 15" day of the first full month of the first full quarter following the
effective date of the plan and continue until paid in full. The first payment is estimated to be on
January 15, 2019.

Notwithstanding anything else to the contrary in the Plan or this Confirmation Order, these
provisions will govern the treatment of the claims of the Texas Comptroller of Public Accounts and
Texas Workforce Commission, (collectively the “Texas Taxing Authorities”): (1) nothing provided
in the Plan or this Confirmation Order shall affect or impair any statutory or common law setoff
rights of the Texas Taxing Authorities in accordance with 11 U.S:C. § 553; (2) nothing provided in
the Plan or this Confirmation Order shall affect or impair any rights of the Texas Taxing Authorities
to pursue any non-debtor third parties for tax debts or claims; (3) nothing provided in the Plan or
- this Confirmation Order shall be construed to preclude the payment of interest on the Texas Taxing
Authorities’ administrative expense tax claims; (4) to the extent that interest is payable with respect
to any administrative expense, priority or secured tax claim of the Texas Taxing Authorities, the
interest rate shall be 5.5% per annum; and (5) the Texas Taxing Authorities are not required to file
a motion or application for payment of administrative expense claims; the Texas Taxing
Authorities’ administrative expense claims are allowed upon filing, subject to objection ‘on
substantive grounds.

A failure by the Debtor or Reorganized Debtor to make a plan payment to an agency of the

Plan of Reorganization - Ford Steel Page 8
Case’17-35027 Document 163 Filed in TXSB on 10/15/18 Page 9 of 25

State of Texas shall be an Event of Default. If the Debtor or Reorganized Debtor fails to cure an
Event of Default as to an agency of the State of Texas within ten (10) days after service of a written
notice of default, then that agency may (a) enforce the entire amount of its claim; (b) exercise any
and all rights and remedies available under applicable non-bankruptcy law; and (c) seek such relief
as may be appropriate in this court. The Debtor and/or Reorganized Debtor can receive up to three
(3) notices of default, however, the third default cannot be cured.

The terms set forth herein shall govern the treatment of the claims of the Texas Taxing
Authorities notwithstanding anything to the contrary in the Plan or Confirmation Order.”

Class 4B - Secured Claim of Montgomery County. Class 4B is impaired and consists
of the secured claim of Montgomery County in the amount of $85,795.20 plus interest at the rate of
12%. This claim will be paid in equal quarterly installments of $10,697.63 until the Property is
sold or refinanced. The first payment shall be made on the 15" day of the third full month of the
first full quarter following the effective date of the plan and continue until the Property is sold,
anticipated to be in six to twelve months. The first payment is estimated to be on January 15,
2019.

Upon the sale or refinance, Counsel for Montgomery County shall calculate and inform the
Debtor of the exact amount of the payoff.

If the Property fails to sell or be refinanced within one year from the date of confirmation,
the Plan Injunction shall lift to allow Equitable, Bank, Montgomery County, and/or the Internal
Revenue Service to foreclose on the Property in accordance with the laws of the State of Texas
without further order of the Bankruptcy Court.

The claimant in this class shall retain all statutory: liens on the Debtor’s property.

Plan of Reorganization - Ford Steel Page 9
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 10 of 25

Post-petition secured ad valorem taxes will be paid in the ordinary course of business and failure to
do so shall result in a default under the terms of the confirmed Plan.

Default of the Plan shall be defined as the failure of the proponent of the plan to make
payments or perform any action required to be made under the terms of the confirmed plan.

In the event of a default, there will be full reinstatement of the administrative collection
powers and rights of this ad valorem Taxing Authority as they existed prior to the filing of the
bankruptcy petition in this case, including, but not limited to, the assessment of taxes, the filing of
Notices of Tax Liens and the powers of levy, seizure and sale. |

Class 4C - Secured Claim of the Bank & Trust of Bryan/College Station. Class 4C is
impaired. It consists of the Secured Claim of The Bank & Trust of Bryan/College Station (the
“Bank’’) in the allowed amount of $678,078.16 as of the date of filing, with interest at the rate of
8% over ten (10) years.

The Bank retains a blanket first lien on all of Debtor’s personal property. Such personal
property consists of all Debtor’s fixtures, furniture, equipment, inventory, accounts, chattel paper,
general intangibles, whether any of the foregoing is owned now or acquired later; all accessions,
additions, replacements, and substitutions relating to any of the foregoing; all records of any kind
related to any of the foregoing; and all proceeds relating to any of the foregoing (including
insurance, general intangibles, and other account proceeds). The Bank also holds a second lien on
Debtor’s real estate with improvements. The Bank’s claim is also secured by a blanket first lien on
the jointly-administered Debtor .H.C. Jeffries Tower Company, Inc.’s furniture, fixtures,
equipment, inventory, accounts, chattel paper, general intangibles, whether any of the foregoing is

owned now or acquired later; all accessions, additions, replacements, and substitutions relating to

Plan of Reorganization - Ford Steel , Page 10
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 11 of 25

any of the foregoing; all records of any kind related to any of the foregoing; and all proceeds
relating to any of the foregoing (including insurance, general intangibles, and other account
proceeds). The Bank’s claim shall be paid solely through this Debtor’s Plan. However, should this
Debtor default in payments to the Bank under the Plan, the Plan injunction under this Debtor’s
Plan and the Plan injunction under the joint-administered Debtor’s plan of reorganization shall lift
to allow the Bank to foreclose on its collateral owned by this Debtor and/or the
jointly-administered Debtor under applicable state law. |

The Bank has received monthly payments in the amount of $10,000 by the 25th day of each
month during the pendency of this case from this Debtor. The Bank shall continue to receive
payment in the amount of $10,000 through the Effective Date of the Plan from this Debtor. On the
fifteenth day of the first full month following the Effective Date of the Plan, the Reorganized
Debtor shall begin making payments to the Bank in accordance with the loan documents in the
amount of $8,270.44 for a period of ten (10) years or until the Debtor’s Property upon which the
Bank retains a second lien is sold or refinanced at which time the Bank’s claim shall be irrevocably
paid in full and the Bank’s liens against the Debtor’s Property and the jointly-administered
debtor, H.C. Jeffries Tower Company, Inc. shall be released, but only upon the irrevocable
payment in full of the Class 4C Allowed Secured Claim. The Bank shall retain its first lien on the
Debtor’s personal property, its second lien on the Debtor’s real property, and its first lien on the
jointly-administered debtor’s personal property until the Bank’s Class 4C Allowed Secured Claim
is paid in full.

If the Debtor’s real property fails to sell or be refinanced in accordance with the Plan within

one year from the date of confirmation, the Plan’s injunction shall lift to allow Equitable, the Bank,

Plan of Reorganization - Ford Steel Page 11
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 12 of 25

Montgomery County, and/or the Internal Revenue Service to foreclose on the Debtor’s real
property in accordance with the laws of the State of Texas.

Until such time as the Bank’s claim is paid in full, the Debtor shall provide the Bank,
through its counsel, with monthly operating reports in the same form promulgated by the United
States Trustee with proof of payments under its confirmed plan. Furthermore, by the tenth day of
each month, the Debtor shall provide the Bank, through its counsel, with monthly balance sheets,
income statements, cash flow statements, and reports of the Debtor’s Accounts Receivable as of
the last day of the preceding month until such time as the Bank’s claim is paid in full. Such
Accounts Receivable reports shall contain the entity owing money to the Debtor, the amount each
entity owes the Debtor, and contact information including telephone number and mailing address
of each entity.

Class 4D - Secured Claim of The Internal Revenue Service. Class 4D is impaired and
consists of the secured claim of the Internal Revenue Service (“IRS”) amount of $4,297,205 09
with interest at the rate of 5%. This claim is secured and perfected by the Debtor’s real and
personal property through IRS tax lien filings in the real property records of Montgomery County,
Texas, and filed with the Texas Secretary of State.

This claim will be paid in monthly installments as follows:

a. Approximately $2,268,705.00 from the refinance/sale of the real property and the
refinancing of the equipment, estimated to be in December of 2018. If the real
property is refinanced, the IRS shall subordinate its lien claim to that of the financier.
Whether the real property is sold or refinanced and/or the equipment is refinanced, the

IRS shall receive all proceeds from the sale and/or refinance after closing costs,

Plan of Reorganization - Ford Steel ‘ Page 12

~
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 13 of 25

origination fee(s) and payment in full of Equitable, Bank and Montgomery County.
After the sale and/or refinance, the IRS shall also receive liens on the personal property
of Ford as additional security for all amounts owed to the IRS by Ford.

b. $59,147.68 per month for the remaining forty-three months until paid in full. The
claim of the IRS shall be paid in full within five years from the date the bankruptcy case
was filed.

c. The Debtor shall provide the IRS, through its Counsel, with monthly operating reports
in the same form as promulgated by the United States Trustee with proof of payments
under its confirmed plan until the real property is sold or refinanced.

The first payment shall be made on the 15™ day of the first full month of the first full
quarter following the effective date of the plan and continue until paid in full, a time not to exceed
five years from the date the bankruptcy case was filed. The first payment is anticipated to be on
January 15, 2019. :

If the Property fails to sell or be refinanced within one year from the date of confirmation,
the Plan Injunction shall lift to allow Equitable, Bank, Montgomery County, and/or the Internal
Revenue Service to foreclose on the Property and the payments in this class will be adjusted
accordingly to insure compliance with 11 U.S.C. §1129(a)(9)(C). Any foreclosure on the
Property will be in accordance with the laws of the State of Texas and without the necessity of
further orders of the Bankruptcy Court.

If the reorganized debtor defaults on the plan payments due to the IRS, the outstanding
balance is immediately due and payable. Payments shall be for the entire amount owed to the

IRS under the plan. The IRS may collect these unpaid tax liabilities through the administrative

Plan of Reorganization - Ford Steel Page 13
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 14 of 25

Ne

collection provisions under Title 26 of the Internal Revenue Code.

Class 4E - Secured Claim of Equitable Life and Casualty Insurance Company. Class 4E

is impaired and consists of the Secured Claim of Equitable Life and Casualty Insurance
Company (“Equitable”)in the Allowed Amount of $2,731,884.297 with a per diem after
October 31, 2018 of $915.59. This claim is secured by a mortgage lien on the Debtor’s real
property with improvements (the “Property”).

This claim shall be paid in equal monthly payments of $24,306.81 with interest at the
rate of 7.5% per annum until it becomes due and payable in full upon the earlier of (i) a
sale or refinance of the Property that results in the irrevocable payment in full of the Class
4E Allowed Secured Claim, or (ii) 12 months after the Effective Date of the Plan. During
the pendency of the Chapter 11 proceeding, Equitable has received monthly payments in
the amount of $28,000.00 by the 25th day of each month. Equitable shall continue to
receive the monthly payment in the amount of $28,000.00 through the Effective Date of
the Plan. On the fifteenth day of the first full month following the Effective Date of the
Plan, the Reorganized Debtor shall begin making monthly payments to Equitable in the
amount of $24,306.81. These payments shall continue monthly until the earlier of (i) a
sale or refinance of the Property that results in the irrevocable payment in full of the Class
4E Allowed Secured Claim, or (ii) 12 months after the Effective Date of the Plan.

Equitable shall be irrevocably paid in full from any sale or refinance ofthe

Property. Equitable’s Liens against the Property shall be released only upon the

 

2

The Secured Claim of Equitable in the Allowed Amount of $2,731,884.29, with a per diem after October 31, 2018,

of $915.59, will increase dollar for dollar in the event (and only to the extent) that Equitable’s attorney’s fees and
expenses for August - October, 2018, exceed $18,000.00.

Plan of Reorganization - Ford Steel Page 14
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 15 of 25

irrevocable payment in full of the Class 4E Allowed Secured Claim. Equitable shall
retain its Liens on the Property until its Class 4E Allowed Secured Claim is paid in full.

Notwithstanding anything to the contrary in the Plan or anywhere else, if (a) the
Debtor or Reorganized Debtor fails to make any monthly payment to Equitable provided for
above after ten days’ notice of such failure is provided to the Debtor or Reorganized Debtor
and its counsel of record sent via overnight delivery, or (b) the Property fails to sell or be
refinanced (resulting in the irrevocable payment in full of the Class 4E Allowed Secured
Claim) within one year from the date of confirmation, then the Plan Injunction shall
automatically lift at such time to allow Equitable, Bank, Montgomery County, and/or the
Internal Revenue Service to prepare for and foreclose on the Property in accordance with the
laws of the State of Texas (“Foreclosure Rights”). In the event of either (a) or (b) above,
neither the Reorganized Debtor nor any representative or affiliate of the Reorganized Debtor
(including without limitation Herbert C. Jeffries), shall take any action to delay or interfere
with the exercise of any Foreclosure Rights. The prohibited actions shall include, but not be
limited to, seeking injunctive relief or bankruptcy protection that bars or delays the exercise of
any Foreclosure Rights

The Debtor shall provide Equitable, through its Counsel, with monthly operating reports in
the same form as promulgated by the United States Trustee with proof of payments under its
confirmed plan until the Property is sold or refinanced and the Class 4E Allowed Secured Claim is
paid in full.

Class 5 - General Unsecured Claims. Class 5 is impaired and consists of the unsecured

claims in the amount of $1,585,419.08, excluding insider claims. These claims shall be paid

Plan of Reorganization - Ford Steel Page 15
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 16 of 25

100% of their claims in equal quarterly installments over a5 year period. The first payment shall
be made on the 15" day of the third full month of the first full quarter following the effective date
of the plan. The first payment is estimated to be on March 15, 2019.
The anticipated quarterly installment to these creditors is as follows:

a. $50,000.00 over the first year;

b. $60,000.00 over the second year;

c. $75,000.00 over the third year;

d. $75,000.00 over the fourth year; and,

e. $122,321.00 over the fifth year.

Class 6 - Insider Steve Bales. | Class 6 is impaired and consists of the insider unsecured

~

claims of Steve Bales in the total amount of $3,420,822.11. Steve Bales is a private investor and
minority shareholder of the Debtor. He initially factored receivables for the Debtor and those that
went unpaid were converted to anote. These claims will be paid in equal monthly installments of
$57,013.70 over a five year period. However, payment on these claims shall not begin until —
the fifteenth day of the first full month of the first full quarter following completion of all
payment to Class 5,supra. _It is anticipated that these claims shall be paid in months 61 - 120 of
the Plan.

‘Class 7 - Equity Security Holders. Class 7 is impaired and consists of the equity
security holders of the Debtor, Herbert Jeffries and Steve Bales. During the term of the plan
payments under the confirmed plan, Herbert Jeffries shall operate the Debtor and insure that all
payments under the plan are paid. Steve Bales has agreed to subordinate payment of his Class 6

claim until all other creditors under the Plan have been paid in full. As the Debtor is paying

Plan of Reorganization - Ford Steel Page 16
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 17 of 25

100% to the unsecured creditors, ‘they will retain their respective interests in the Reorganized
Debtor. Therefore, on the Effective Date, Herbert Jeffries shall receive 86% and Steve Bales
shall receive 14% of the Reorganized Debtor.

HII.

Specification of All Claims Impaired and
Not Impaired under the Plan

Classes 1 & 2 are unimpaired under the Plan. Classes 3A, 4A, 4B, 4C, 4D, 4E, 5,6 & 7
are impaired under the Plan.

| IV.
: Modification of Plan

The Plan may be amended or modified by the Debtor with the approval of the Court after
notice and hearing. Ifthe Court finds after hearing on notice to any committee appointed under
the Code and any other person designated by the Court that the proposed modification does not
adversely change the treatment of the claim of any creditor or the interest of any equity security
holder who has not accepted in writing the modification, it shall be deemed accepted by all
creditors and equity security holders who have previously accepted the Plan.

V.
Means for Implementing and Effectuating the Plan

Implementation of the Plan requires entry of an order by the Bankruptcy Court confirming
the Plan. The Plan is to be implemented, if accepted and approved by the Bankruptcy Court, in its
entire form. The Plan of Reorganization proposes to continue the Debtor’s operations and
utilize the profits to fund the Classes over a 5 - 10 year period.

VI.

Plan of Reorganization - Ford Steel ‘ Page 17
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page-18 of 25

Reservation of Rights
Neither the filing of the Plan, nor any statement or provision contained herein, nor the
taking by the Debtor or any creditor of any action with respect to the Plan shall (i) be or be deemed
to be an admission against interest and (ii) until the effective date, be deemed to be a waiver of any
rights which the Debtors might have against a creditor, and until the effective date all such rights
are expressly and specifically reserved. In the event that the effective date does not occur, neither
the Plan nor any statement contained therein may be used or relied upon in any manner in any suit,

action, proceeding or controversy within or outside of the reorganization case.

VIL.
Rejection of Executory Contracts

The Debtor rejects all unassumed leases and executory contracts except for the lease
agreement with H.C. Jeffries Tower Company, Inc. which shall be assumed.

VII.
Bar Dates for Filing Proofs of Claim

Any creditor desiring to receive a distribution under the provisions of this Plan, and whose
claim is not evidenced by a court order or set forth on the Debtor's schedules, must have filed a
proof of claim or request for compensation with the Bankruptcy Court not later than J anuary 24,
2018, or April 2, 2018, for governmental entities. This bar date was set by the Bankruptcy Court
and noticed to all creditors pursuant to the Notice of Creditor's Meeting.

The Debtor has filed as a part of its schedules a list of all creditors, setting forth the identity
of each creditor and an indication of the amount due each creditor. Unless a claim is listed as
disputed, contingent or unliquidated, each creditor's claim will be allowed in the amount and status

stated on the Debtor's schedules. Any creditor must have filed a proof of claim in a different

Plan of Reorganization ~ Ford Steel Page 18
\
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 19 of 25

amount or status not later than January 24, 2018, or April 2, 2018, for governmental entities.
Failure to file a timely proof of claim will force a creditor to accept the amount of his/her claim as
listed on the Debtor's schedules.

Claims listed as disputed, contingent, or unliquidated will not be allowed unless a
proof of claim with all supporting documents was filed prior to January 24,2018. Inthe
event a creditor has filed a proof of claim in these proceedings with which the Debtor disagrees,
the Debtor has the option to file an objection to that claim and request the Court to determine the
true value of the claim. The Debtor shall attempt to resolve all objections to claims prior to
confirmation. However, the Reorganized Debtor shall have 60 days from the effective date of the
plan to file objections to claims.

Any proof of claim for a debt listed on the Debtor's Schedules as disputed, contingent, or
unliquidated which is not timely filed shall be of no force and effect. No distribution will be
made to any creditor-that has not timely complied with this provision.

IX.
Transfer of Claims

In the event that any creditor shall transfer its claim, it shall do so only in compliance with
Bankruptcy Rule 3001, and it shall promptly notify the Debtor in writing of such transfer. The
Debtor shall be entitled to assume that no such transfer of any claim has been made by any creditor
until after compliance and receipt of notice. Each transferee of any claim shall take the claim
subject to the provisions of the plan and to any request made, waiver or consent given, or other
action taken under-the Plan; and except as expressly otherwise provided in the notice. The Debtor
shall be entitled to assume conclusively that the transferee named in the notice shall thereafter be

vested with all rights and powers under the Plan of the transferor with respect thereto.

Plan of Reorganization - Ford Steel ‘ Page 19
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 20 of 25

X.
Specific Consideration in Voting

All of the foregoing give rise in the instant case to the following implications and risks
concerning the Plan. |

1. While the Plan provides for certain payments at confirmation, such payments will
only apply to allowed claims including claims arising from defaults. Under the Bankruptcy: Code
a claim may not be paid until it is allowed. A claim will be allowed in the absence of objection.

2. _A claim, including a claim arising from default, which has been objected to, will be
heard by the Court at a regular evidentiary hearing and allowed in full or disallowed in full or in
part. While the Debtor bears the principal responsibility for claim objections, any interested party,
including the creditors committee, may file claim objections. Accordingly, payment on some
claims, including claims arising from defaults, may be delayed until objections to those claims are
ultimately settled. (

XI.
Effect of Confirmation

Upon the date of the final order confirming the Plan:

(A) Confirmation of the Plan shall enjoin the creditor from collecting any indebtedness
from the Debtor or any company owned by the Debtor outside of the confirmed
Plan, whether or not they have accepted they have accepted the Plan;

(B). Except as otherwise provided in the Plan, all of the property of the estate shall vest in
the Debtor;

A. Litigation Injunction

Upon confirmation of the Plan, an injunction shall issue which prohibits all claimants

Plan of Reorganization - Ford Steel Page 20
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 21 of 25

(whether allowed or not) from pursuing claims in any forum outside this bankruptcy court if such
claim is arises out of the actions of the Debtor. This injunction shall issue notwithstanding any
provision to the contrary in any contract involving the Debtor, for which the Debtor, an insider or
affiliate, or a creditor of this estate may be liable, so long as the Debtor is not in Default under the
Plan.
Upon confirmation of the Plan, in addition to all other relief allowed by the Bankruptcy
Code, an injunction shall issue against all holders of claims preventing the enforcement of the claim
except as specifically stated in this Plan. This litigation injunction is subject to the default
provisions set forth in Section XI(B), supra.
B. Default
Upon confirmation of a Chapter 11 Plan, the Plan operates as a contract between the Debtor
and its creditors. A default occurs if the Debtor fails to make any required payments contained in
the Plan. Each creditor, regardless of class, shall notify the Debtor and its Counsel of the default
and allow 14 days for the Debtor to cure such default. Notice of default must be made in writing to
the Debtor and its Counsel and delivered by messenger or overnight delivery service with delivery
completed (and the notice clock started) when it is delivered during normal business hours to the
Debtor or Reorganized Debtor and its counsel. If no one is there (or if no one agrees to accept
delivery) during normal business hours, then leaving the notice there during normal business hours
would constitute completion of delivery. Notice of default shall be given to the following:
Mr. Herbert C. Jeffries
24900 Ford Road
Porter, Texas 77365

and

Plan of Reorganization - Ford Steel Page 21
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 22 of 25

Julie M. Koenig

815 Walker, Suite 1040

Houston, Texas 77002

If the Debtor fails to cure the default within the 14 day period, the Creditor sending notice
of default has the right to bring a lawsuit in the State District Court in Montgomery County, Texas
against the Debtor or to apply to the Federal Bankruptcy Court for relief. In addition, if the
Debtor fails to cure the default within the 14 day period, the IRS may also pursue all of its remedies
under Title 26 of the United States Code.

XII.
Jurisdiction of the Court

The Court shall retain jurisdiction to insure that this Plan is carried out and to determine
any other matters in connection with this case, including, but not being limited to the following:

(a) Determining all valid liens and claims, as well as the amounts, against the
Debtor and its property;

(b) Allowing the Debtor to enforce after confirmation any claims or causes of
action which exist in the Debtor's favor as Debtor-in-Possession (which are
the same claims or causes of action existing in favor of a Trustee in
Bankruptcy) and which may not have been previously enforced by the
Debtor;

(c) Settling any disputes between the Debtor and its creditors;

(d) Continuing jurisdiction, staying enforcement of any claims or liens until
consummation of its plan;

(e) Retaining jurisdiction to sell any property of the Debtor, after confirmation,

Plan of Reorganization - Ford Steel Page 22
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 23 of 25

free and clear of all claims;

(f) Retaining jurisdiction to enter orders in aid of consummation of the Plan;
and,

(g) Retairiing such other jurisdiction as will insure that the intents and purposes
of this Plan are fulfilled.

XIII.
Miscellaneous Provisions

1, All claims and causes of action in favor of the Debtor are hereby reserved to be
prosecuted after confirmation.

2. Whenever the word "confirmation" is used in this Plan, it is intended to mean that
date upon which the order confirming this Plan as entered by this Court becomes final and
unappealable.

3. Herbert C. Jeffries shall act as the Disbursing Agent under this Plan.

4, Thirty days after confirmation, title to the remaining property of the Debtor, if any,
will vest in the Reorganized Debtor, and the jurisdiction of the Court will cease, except as provided
herein above. However, the reinvesting of title shall not extinguish the rights and powers of the
Debtor, but shall include the assignment of such rights and powers of the Debtor so that they may
prosecute claims after confirmation. Creditors shall retain their ability to utilize rights under 11
U.S.C. Section 1112(b)(8)._ Upon a conversion of this case to Chapter 7, all property re-vested in
the Debtor under the Plan, or subsequently acquired, shall constitute property of the bankruptcy
estate in the converted case.

5. Notwithstanding anything contained hereinabove, the Debtor reserves the right to

object to and/or defend against any and all claims filed in this case.

Plan of Reorganization - Ford Steel Page 23
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 24 of 25

6. The Debtor utilizes an accrual basis for its accounting.

XIV.
Interim Operation

From and after the filing of this Plan and until such time as the order confirming this Plan
has become final, this Plan has failed and another plan is proposed and acted upon, or an appeal has
been filed and disposed of, or an order of adjudication of bankruptcy is entered, the Debtor shall
continue in its current status on the terms and conditions heretofore authorized by orders of the
Bankruptcy Court. When the order of confirmation approving and confirming the Plan has
become final and non-appealable, the rights and duties of the Debtor as Debtor-in-Possession
appointed pursuant to order of the Bankruptcy Court shall terminate, provided that the Debtor
performs all acts and executes any and all documents, instruments, and agreements which it is
required to execute to consummate and carry out this Plan.

The Debtor also propose that all debts incurred after the filing of the petition initiating this
proceeding and during the pendency of this proceeding, will be or shall have been paid in full and
if not paid shall be entitled to payment under Class 1 hereunder.

The stay of actions and lien enforcement and all other matters provided for by Bankruptcy
Code §362 shall remain effective and in full force until consummation of this Plan.

Respectfully submitted this 15" day of October , 2018.

FORD STEEL, LLC.

By:__/s/ Herbert C. Jeffries, Managing Member
Herbert C. Jeffries, Managing Member

Plan of Reorganization - Ford Steel Page 24
Case 17-35027 Document 163 Filed in TXSB on 10/15/18 Page 25 of 25

 

OF COUNSEL:

COOPER & SCULLY, PC.

By: /s/ __ Julie M. Koenig
Julie M. Koenig
SBA# 14217300
815 Walker, Suite 1040
Houston, Texas 77002

713/236-6800 (Telephone)
713/236-6880 (Telecopier)
Julie. Koenig@cooperscully.com

Attomeys for the Debtor

Plan of Reorganization - Ford Steel

Page 25
